 Case 2:20-cv-00079-JRG Document 30 Filed 12/10/20 Page 1 of 2 PageID #: 80




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 CELLULAR COMMUNICATIONS                           §
 EQUIPMENT LLC,                                    §
                                                   §
        Plaintiff,                                 §           C.A. No. 2:20-cv-00079
                                                   §
 v.                                                §           JURY TRIAL DEMANDED
                                                   §
 ONE PLUS TECHNOLOGY CO. LTD.,                     §
 ET AL.                                            §
                                                   §
         Defendants.

                                JOINT MOTION TO DISMISS

       WHEREAS, Plaintiff Cellular Communications Equipment LLC (“CCE”) and

Defendants One Plus Technology Co. Ltd., OnePlus Technology (Shenzhen) Co. Ltd. and

OnePlus Mobile Communications (Guangdong) Co., Ltd (“Defendants”) have resolved CCE's

claims for relief asserted against Defendants in this case.

       NOW, THEREFORE, CCE and Defendants, through their respective attorneys of record,

request the Court to dismiss all claims asserted by CCE against Defendants with prejudice, and

all claims asserted by Defendants against CCE without prejudice, with each party to bear their

own attorneys’ fees, costs of court, and expenses, subject to the Court’s retention of jurisdiction

for the limited purpose of enforcing the parties’ settlement agreement.


Dated: December 10, 2020                               Respectfully submitted,

 /s/ Jeffrey R. Bragalone                          /s/ Jeffrey L. Johnson
 Jeffrey R. Bragalone (lead attorney)              Jeffrey L. Johnson
 Texas Bar No. 02855775                            State Bar No. 24029638
 Jonathan H. Rastegar                              ORRICK, HERRINGTON &SUTCLIFFE LLP
 Texas Bar No. 24064043                            609 Main St., 40th Floor
                                                   Houston, TX 77002


JOINT MOTION TO DISMISS                                  1
 Case 2:20-cv-00079-JRG Document 30 Filed 12/10/20 Page 2 of 2 PageID #: 81




 BRAGALONE CONROY PC                             Telephone: (713)658-6450
 2200 Ross Avenue                                Facsimile: (713)658-6401
 Suite 4500W                                     jj@orrick.com
 Dallas, TX 75201
 Tel: (214) 785-6670                             ATTORNEY FOR DEFENDANTS
 Fax: (214) 785-6680                             ONEPLUS TECHNOLOGY CO. LTD.,
 jbragalone@bcpc-law.com                         ET AL
 jrastegar@bcpc-law.com
 ATTORNEYS FOR PLAINTIFF
 CELLULAR COMMUNICATIONS
 EQUIPMENT LLC



                               CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who are

deemed to have consented to electronic service on this the 10th day of December, 2020.

                                                   /s/ Jeffrey R. Bragalone
                                                   Jeffrey R. Bragalone




JOINT MOTION TO DISMISS                               2
